DETAILED ACTION
Response to Amendment
	Applicant’s amendments to claim 1 in the response filed 17 February 2021 are acknowledged by the Examiner.
	Claims 1, 5-9, 12-14, 17-18, 21, and 27-36 are pending in the current action.
	Claims 5-9 and 27-36 are withdrawn.
	Claims 1, 12-14, 17-18, and 21 are under consideration. 

Response to Arguments
	Applicant’s amendment to claim 1 has overcome the previous 101 rejection, the 101 rejection is therefore withdrawn.
With respect to claim 1, Applicant argues that Liegner/Greenberg does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made. Liegner remains the primary art of reference in the current rejection as it continues to share structural and functional aspects with the claimed device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 12-14, 17-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liegner (US 4495945) in view of Oberto (US 2521084).
	With respect to claim 1, Liegner discloses A sleep apnoea treatment device (Fig 1, device capable of use with sleep apnea treatment as it forces the jaw into an active position opening the throat) comprising: a mouthpiece (Fig 2, mouthpiece 10) including a vestibular locator (Fig 2, vestibular locator 22) and an airway conduit (Fig 2, conduit 70), the vestibular locator being adapted for positioning in a  and including a flexible flap which is able to be resiliently snapped forward to facilitate fitment of the device and is able to be snapped rearward to abut the user's face (col 4 ln 60-65, mask with flaps 60/64 is made from EVA which would allow for pulling and “snapping” of the mask in either direction as it returns to the original state from a deformed state), holding upper and lower jaws together, thereby preventing dropping of the lower jaw (Fig 1, device capable of this use), an arcuate bite platform that extends from the inner surface of the vestibular locator (Fig 2, bite platform 18), wherein the airway conduit extends through the flange and through the arcuate bite platform and is configured to be elongate and narrow in cross-section (Fig 2, airway conduit 70 shown to extend through platform 18, elongate and narrow in the shown cross section), with elongation adapted to be in a direction parallel to a user's teeth (Fig 2, shown), and wherein the device includes a formation having a retaining protrusion for engagement with a lower jaw of the user for retaining the lower jaw in a forward position (Fig 1, lower protrusion 26 to retain the jaw in a position that is forward relative to an unidentified position), and an upper jaw abutment for abutting the upper jaw so that force from retaining the lower jaw is transferred to the upper jaw (Fig 1, upper protrusion 20), the upper jaw abutment including a flexible wall configured to position the user's front upper teeth of the upper jaw (Fig 1, abutment wall of protrusion 20).  
	Although it would have been obvious to make the mask portion of Liegner separable if it were considered desirable for any reason or purpose, it would be obvious to make the parts removable for that purpose- In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961); Liegner is silent on the exact language of a removably coupled to the mouthpiece, at a connector through which the airway conduit extends, the connector having a retainer for retaining the mask portion on the connector.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed device to modify the protector of Liegner to be removable and connected via a retainer as taught by Oberto as the connection allows for quick and easy attachment of the members (Oberto col 1 ln 15-20) and a removable system as a whole be simple, economic, and efficient (Oberto col 1 ln 20-25).
	With respect to claim 12, Liegner/Oberto discloses A sleep apnoea treatment device as claimed in claim 1, wherein the airway conduit terminates at an opening, and the opening is to be supported by the face of the user (Liegner, Fig 3, Fig 2, conduit 70 shown to terminate at two openings, one on the face of the user).  
With respect to claim 13, Liegner/Oberto discloses A sleep apnoea treatment device as claimed in claim 12, wherein the mask portion is adapted to abut an external surface of the user's face surrounding the user's mouth (Liegner Fig 2, col 4 ln 5-15).  
With respect to claim 14, Liegner/Oberto discloses A system for treating sleep apnoea, including a device as claimed in claim 1, and a medicament for increasing oxygen saturation of the user's blood (Liegner col 1 ln 30-35, col 1 ln 45-50, col 4 ln 1-5). 
With respect to claim 17, Liegner/Oberto discloses A sleep apnoea treatment device as claimed in claim 1, wherein the arcuate bite platform is adapted to distribute force to the teeth of the user (Liegner Fig 1, bits platform is a material that would allow for force distribution- col 4 ln 60-65).  
With respect to claim 18, Liegner/Oberto discloses A sleep apnoea treatment device as claimed in claim 17, wherein the arcuate bite platform extends to either side of the airway conduit (Liegner Fig 1, arcuate platform 18 shown on either side of conduit 70).  
With respect to claim 21, Liegner/Oberto discloses A sleep apnoea treatment device as claimed in claim 18, wherein the arcuate bite platform is integrally formed as a unitary structure with the mouthpiece (Liegner Fig 1, col 2 ln 60-70).


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM BAKER/Examiner, Art Unit 3786                                                                                                                                                                                                        
/KERI J NELSON/Primary Examiner, Art Unit 3786